             Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 1 of 10



                                         UNITED STATES DISTRICT COURT
                                                                                 United States District Court
                                           DISTRICT   O   F CONNECTICUT            District of Connecticut
                                                                                  FILED    AT     BRIDGEPORT
                                           CIVIL RIGHJTS COMPLAINT
                                                                                                           2-   2-   2011
                                                                                                     al
                                                                                  By
Moore, Sharon D.                                                                                    Clerk

Plaintiff
V.

tuda   t.   Epstein                                   Case
                                                                  g ,lQ tv      zse 'csl+
                                    A,   PARTIES


     7,     Shoron D, Moore is a citizen ol Connectîcut who presently resides   ot 775 Edwards   Street,
            Bridgeport, CT 06605.

     2,     Defendant tuda l. Epste¡n is a citìzen of Conneaicut whose address ís 3543 Main Street, Second
            Floor, Bridgeport, CT dnd who is employed as dn Attorney, d court officer,

            At the time the claim(s) alleged in this compløint arose wos this defendant acting under color of
            stdte taw?JL Yes---No, If your dnswer is oYes,' briefty explain:
            Attorney Epsteín wds on Attorney/court offícer duríng foreclosure heøring.

                                    B.   JURISDICTION
     7,     turislictíon is asserted pursuont to   (CHECK ONE)
               {      42 U.S.C. 7983 (dppties   to state defendants)

                      388 (1971) and 28 U.S.C. 1337 (opplies to federøl defendonts)


     2.     Jurisdiction olso is invoked pursudnt to 28 U.s.c, ßa3 þ)(3[ (tÍ you wish to ossert jurìsdÍction
            Under dífferent or additionol statues, you may list them below

                                                      N/A




                                    C,   NATUREOFTHECASE

BRIEFLY statethe background of your case, Attorney Epstein instructed plaintiÍf to provide him wîth
5700,0A0 which pldintiff did. He promìsed thdt he would resolve the foreclosure mdtter, sdving the

Property and any ønd all outstønding financial obligations. He committed FRAIJD ON THE COURT.
            Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 2 of 10



                                                   -2-



Plaìntìfl lost both SIOO,00O dnd property. Attorney knowingly commÍtted foreclosure fraud,

Stole   plaintiffs money and property vÍø deceit.


                                     D,   CAUSE OF ACTION

I allege thdt the followÍng of my constÍtutiondl rÍghts, privÍleges, or Ímmunities hdve been víolated and
that the following fdcts from the basÍs of my allegatíons:

CLAIM l:Procedurdl Due Process, øs d citízen ol the U,S, my rights SHALL not abridge privileges or

lmmunities....nor SHALL there be ony deprivatíon ol my lífe, Iíberty or property, without due process

Of law, dnd or equdl protection of the laws. Due process requires the procedures by whìch ldws dre
dpplied MUST be evenhonded, so thdt I dm not subjected to the arbitrdry exercise of government powen

Attorney Epstein committed FRAUD ON COURT. Misrepresented the mqterial depriving me of o foir

Hedring. That mìsrepresentation was frdudulent. Attorney purchased injustice by buying out officers
of the court. Frdud dírected to the tudicìal machìnery, Bullock v. lJ.S.. Attorney used Attorney clìent
privilege, excusable neglígence, plausible deniability and an omíssíon of criticøl facts that would allow
ploíntíff medns to establish A CAUSE OF ACTION. Attorney on officer taínted judicial møchinery by

Perpetuatìng fraud, made material misrepresentøtíon to court.

CLAIM ll: Attorney misrepresented plaîntiff, did not oct and or speøk ín plaintiffs behoff, ollowed
pløintîffs money to be dísspoted through court. There is no accountøhle record of monies plointiff gave
to Attorney Epstein. Procedural due process rules are meant to protect plaÍntiff from deprivotion

Of property. PloÍntÍff was not offorded opportunity      for confrontotion dnd       cross examination, and   for
Discovery, that a decision be mdde base on the record. There were no redsonctble followup measures

Mode available. Defendant commÍtted froudulent misrepresentation. A representation was mode,

Representotion wos wds false, when mdde defendant knew representdt¡on was false, fraudulent
mÍsrepresentdtÍon mdde with intention that pløintilf rely on it, plaintíff did rely on fraudulent
mîsrepresentotion.



CLAIM    lll: Attorney molíciously   used authority over plaintiff and directly engaged in actions ogøínst

Plaintiff. Attorney trespdssed to person oÍ plointilÍ, Plaintiff has right to protection of self dnd property.
Rìghts Ínfrìnged by Attorney. Used frdud dnd deception to take monies ønd property wíthout pløintifl

Fully øwore of defendant's intent to keep property       for   his   self. Defendant committed theft via deceit.
            Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 3 of 10



Again Fraud On The Court Attorney wrongfully, and knowingly presented mdterÍal mÍsrepresentotìon
to the court. The importíality ol the court so disrupted it can't perform its tosk without bias or prejudice.

Unconsciondble schemes to deceìve or mdke misrepresentøtions through court system,



                                       E.      REQUEST FOR RELIEF

I request the following      relief: Request vacate and or voìd orders              and    judgement.        Loss due to     unlawful

Conduct thus seekìng recovery 5700,000(loss), Punítíve damages $3,5 million, Compensatory damdges,

$3.s,   totdl   57.7 MÍllion.



                                       F.   TURY DEMAND

Do you wish      to   hdve d jury   trial? Ves-X          NO




Original signdture of attorney (lf any)                                             P Iø   intÍff s O rÍ g in ø I SÍg n dtu re




PrÍnted                                                                        PrÍnted Name




                                                                                                         2.ô3       ')l u' /îa3
_Attorney's full address and telephone                            Pldintiffs      dddress dnd telephone



                          DECLARATYION UNDER PENALTY OF PERTURY

   The undersîgned declares under penølty of perjury that he/she is the                          plaintiff in the øbove oction,
that he/she hds redd the dbove complaint and that the informat¡on contained in the complaint is true

And correct. 28 U.S.C 7746; 78 U.S.C. 7627.

Executed               L\                                                             tg           LÕ,7
                      ,nflocation)                                                 (date)

                 \Aa¿vrr*_..            -yne{1'U
                                        Ploì   ntiff s O rìgÍna   I SÍg noture
                                                    Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 4 OFFICIAL
                                                                                                        FOR of 10 USE ONLY
      I   ililt ililt ililt llill lllll   lllll      llll llill lill llll lll
                                                  lllll                       - 4430
          *0001343847*
                                                                                                                                                            01
      SHARON D MOORE


                                                                                                                                                                       Page    1   of   2

                                                                                    CLASS ACTION CLAIM FORM

          PLEASE FULLY COMPLETETHIS CLAIM FORM AND SIGN IT BELOW. INCOMPLETE CLAIM FORMS WILL BE DEEMED INVALID AND THE CLAIM
          MAY BE DENIED.

      tF MORE THAN ONE PERSON tS NAMED AS AN ADDTTTONAL TNSURED OR INSURED ON THE POLICY(S) AND THEIR NAME APPEARS ABOVE,
      THEN ALL NAMED ADDITIONAL INSUREDS OR INSUREDS MUST COMPLETE AND SIGN THIS CLAIM FORM.
      TO BE COMPLETED BY ALL PERSONS LISTED ABOVE:

          1.      Claimant's Name

                  Co-Claimant's Name (if applicable)

          2,      Claimant(s)'Current Address (if different from
                  the address on the envelope enclosing this Claim Form)
                                                                                                        '^lþPn J"1



          3.      State in which property secur¡ng loan is located

          4.      Claimant's Date of Birth

                  Co-Claimant's Date of Birth (if applicable)

          5.      Claimant(s)'HomeTelephone Number                                    (ø-uA
          6.      Claimant's Social Security Number
                                                                                       â5
                                                                                      (last four digits only)

                  Co-Claimant's Social Security Number (if applicable)
                                                                                      (last four digits only)


          cLAtMS ARE SUBJECTTO AUD|TAS DESCRTBED tN THE tNSTRUCTTONS. CLATMANTS ARE CAUTIONED NOTTO SUBMIT FRAUDULENT
          CLAIMS AS ALLCLAIMS ARE SUBJECTTO AUDIT.
          pLEAsE BEADVISEDTHATyou sHouLD NorANswER"yEs"oR"No"To BorH ô.uEsrloNs BELow. FoR EXAMPLE,lFYou ANSWER
          "YES" TO OUESTION NO. 2 INDICATING THAT YOU PAID ALL OR A PORTION OF THE PREMIUM THEN YOU SHOULD MARK "NO" TO
          ouEsTloN No.                       1.


            ouEsTtoN               1.         HAVE          yOU BEEN CHARGED By CALTBER FOR, AND STILL OWE AND HAVE NOT PAID, THE PREMIUM ON A HAZARD,
                                                                FLOOD GAPORWINTÞONLYLENDER-PLACED           !NSURANCE POLICYCOVERINGYOUR RESIDENTIALPROPERTY.

                                                                 K*"
            OUESTION               2.         HAVEYOU BEEN CHARGED BYCALIBER FOR AND PAID ALLOR A PORT¡ON OFTHE PREMIUM ON A ÞIAZARD, FLOOD,
                                              FLOOD GAP         NLY LENDER.PLACED INSURANCE POLICY COVERING YOUR RESIDENTIAL PROPERTY

                                                          Yes        No

          lf you ONLy answered "Yes" to Ouestion 1 above, complete Section I below of this Claim Form only and follow the instructions to mail in the
          Claim Form.
          lf you ONLY answered "Yes" to Question 2 above, please complete Sections                              1   and 2 below, sign the form, and provide ONE of the following
                   (1) The signature of a witness who is l8 or older, OR
                   (2) A copy of a valid form of identification that contains a signature                   and photograph of the Claimant(s)' OR

                   (3) A copy of a Caliber mortgage statement issued to Claimant(s)'
                   OR
                   (4)      A completed notary verification which is provided with this CLAIM FORM'
ffi                                                             YOU ONLY NEED TO PROVIDE ONE OFTHE ABOVJ FORMS OF PROOF OF IPENTITY



          Iill[
           ìrr6
                ]lil32A*
                     lllllllll llllllll                                                   ililLil
                                                                                            *CF*
                                                                                                  illlilllllll                                     rlllilil[lillillillllllllll
                                                                                                                                                          TRA3Ð-01 54841002833 ACWFD0 S1-E&M1-C00020
         Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 5 of 10



                                                                                             I I   ir'ù !   '


                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT
                                                                              i0l$ FIB         2l P l?' ]Ì¡
                                 CIVIL RIGHTS COMPLAINT                      I li1
                                                                             u,ì
                                                                                     t




                    Plaintiff(s),
(Full name(s); Do not use et al.)

V                                                                    caseNo          S l70va58CSd
                                                                                         (To be supplied
                                                                                          by the court)




                       Defendant(s).
(Full name(s) and capacity, e.q., official capacity, individual capacity,
or official and individual capacitites) (Do not use et al.)


                                             A. PARTIES

I                                               is     citizen of                                               who

presently resides at
                               (mai ng ddress)


2.   Defendant   5rîr  (name     first
                                         u       )
                                                                is a citizen of


whose address is


and who is employed as
                                    and p ace        employment)
          Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 6 of 10




  At the time the claim(s) alleged in this complaint arose, was this defendant acting under
color of state law?    / Yes        No. lf your answer is "Yes," briefly explain




3.   Defendant                                           is a citizen of
                 (name of second defendant)                                         (State)

whose address is

and who is employed as
                             (title and place of employment)

  At the time the claim(s) alleged in this complaint arose, was this defendant acting under
color of state   law?    Yes    _No.      lf your answer iS "YeS," briefly explain:




(lf more space is needed to furnish the above information for additional defendants, continue
on a blank sheet which you should label "4. PARTIES." Be sure to include each defendant's
complete address and title.)


                                        B.    JURISDICTION

1. Jurisdiction is asserted pursuant to (CHECK ONE)
                 42 U.S.C. S 1983 (applies to state defendants)

                  Bivens v. Six lJnknown Named Agents of Fed. Bureau of
                  Narcotics,403 U.S. 388 (1971) and 28 U.S.C. S 1331 (applies to
                 federal defendants)

2.  Jurisdiction also is invoked pursuant to 28 U.S.C. $ 13a3(a)(3). (lf you wish to assert
 urisdiction under different or additional statutes, you may list them below.)




                                                  2
             Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 7 of 10




                                   C. NATURE OF THE CASE

 BRIEFLY state the backgrou nd of yoqr case                            tN

tu r W,v&L              h,,nx N,+K                                   ,f þ,/,L

.tr{
       b                                                         Y,


                                      D. CAUSE OF ACTION

 I allege that the following of my constitutional rights, privileges, or immunities have been
 violated and that the following facts form the basis of my allegations: (lf more space is needed
 to explain any allegation or to list additional supporting facts, continue on a blank sheet which
 you should label "D. CAUSE OF ACTION ,)

 Claim   l

     û-L
                                                            r
                                                                           n



 Supporting Facts: (lnclude all facts you consider i mportant,   i     uding names   persons
                  Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 8 of 10




      Claim ll




                                fi1N
                                                          ft1
ñWA'Ufl
 rç                                                                 t
\\ß'5                 f{

            ûñ          I
                                                                                  o   ttl


      Claim lll




      Supporting Facts
                                ts
*o ft'ô
                                                                        I
                                                                I
                                                                    t

                                                    t-   -ç
                            (

Lø{tLllh
                                            \
Irrc
 v/ç
          Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 9 of 10




                                    E. REQUEST FOR RELIEF
                 llowing relief
                                                                                 -hf,,r,
                  u       ^J% u û                                  W,l
                                                                                       -{*     fî       r/(J
la,     Ltw                         CàÑ                                                             \
 WwFeä3 (tô oÒ LLoç                                                       VU
                                                                      4.{-3"5
#^'þÃWW loN                     L




                                          F. JURY DEMAND

Do you wish to have a jury trial?   V". (.               No




Original signature of attorney (if any)             Plaintiffl s Original   Si   g.nature

                                                        Sl''o P-oN Msoø¿
Printed Name                                        Printed Name

                                                                                 lvl
                                                        I



Attorney's full address and telephone
                                                              rL'I     lo
                                                    Plaintiff's full address and telephone

                                                              6l                             (-¿-        1,,   ¿arul
Email address if available                          Email address if available


                  DECLARATION UNDER PENALTY OF PERJURY
      The undersigned declares under penalty of perjury that he/she is the plaintiff in the
above action, that he/she has read the above complaint and that the information contained in
the compl aint is true and correct. 28 U.S.C S 1746; 18 U.S.C. S 1621

Executed at
                           n)
                                               on                                           Øty
                                                              s Original Signature
(Rev. 3/21l16)


                                                    5
ffi   l¡i
            Case 3:19-cv-00258-CSH Document 1 Filed 02/21/19 Page 10 of 10




                                                                               i r':'r   -,

                                                                             \ ',:,
                                                                             rr.i:\ r{
